                 Case 1:20-cv-02573-TWP-TAB Document 1 Filed 10/03/20 Page 1 of 5 PageID #: 1




                                              UNITED STATES DISTRICT COURT
                                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                                 INDIANAPOLIS DIVISION

                 AMY TODD,

                                          Plaintiff,
                                                                       Cause No. 1:20-CV-2573
                          vs.

                 TRADER JOE’S EAST INC.,

                                          Defendant.


                                        COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF
                                             and REQUEST FOR TRIAL BY JURY

                          Comes now the Plaintiff, Amy Todd (hereinafter “Todd”), by counsel, and files her

                 Complaint against the Defendant, Trader Joe’s East Inc., (hereinafter “Trader Joe’s”)              for

                 violations of the Equal Pay Act, 29 USC § 206(d). Todd works for Trader Joe’s in Indianapolis,

                 Indiana as a “Merchant” and is paid on an hourly basis. Todd has learned that, as a female

                 working as an hourly employee for Trader Joe’s, she has been, and is, being paid significantly

                 less than male counterparts at Trader Joe’s performing the exact same work under the exact same

                 circumstances.

                                                       I. FACTUAL ALLEGATIONS

                          1.       Todd is a resident of Indianapolis, Marion County, Indiana.

                          2.       Trader Joe’s owns and operates a grocery store located in Indianapolis, Marion

                 County, Indiana.

                          3.       Todd is employed, since 2001, by Trader Joe’s, and currently works in the

                 position of Merchant. Throughout the three-year period immediately preceding the filing of this


THE LAW OFFICE OF ROBERT J. HUNT, LLC                           1
1905 South New Market Street, Ste 168
Carmel, IN 46032
Phone (317) 743-0614
Fax (317) 743-0615
Indianawagelaw.com
                 Case 1:20-cv-02573-TWP-TAB Document 1 Filed 10/03/20 Page 2 of 5 PageID #: 2




                 Complaint, Todd has worked at Trader Joe’s store located at 2902 W 86th Street, Indianapolis,

                 Indiana (“Trader Joe’s West 86th Street Location”).

                          4.       Todd is a part of a group of Trader Joe’s employees who work as Merchants at

                 Trader Joe’s West 86th Street Location, and who are paid on an hourly basis. Both men and

                 women hold, or have held, the title of Merchant.

                          5.       Todd is currently, and has been in the past, paid an hourly rate by Trader Joe’s,

                 that is significantly less than male employees of Trader Joe’s West 86th Street Location working

                 as Merchants.

                          6.       The comparator employees of Trader Joe’s West 86th Street Location working as

                 Merchants, are performing the same work as Todd, and have comparable educational training

                 and work experience to Todd.

                          7.       There is no distinction or justifiable basis for the pay discrepancy between male

                 and female Merchants at the Trader Joe’s West 86th Street Location.

                          8.       Every relevant comparison between the work of Todd and male Merchants shows

                 that males were paid significantly more than Todd for equal work, based upon the equal skill,

                 experience and qualifications, and under equal conditions. Trader Joe’s had and has no

                 justifiable basis to pay its male Merchants more than it pays Todd.

                          9.       Todd is seeking all available damages, including injunctive and equitable relief,

                 compensatory damages, all unpaid wages and benefits, and liquidated damages. Todd is seeking

                 payment of all of her reasonable attorneys’ fees, costs and expenses.

                          10.      Trader Joe’s has intentionally, knowingly, and willfully violated Todd’s right to

                 equal pay and compensation, to equal employment opportunity, and to equal treatment.


THE LAW OFFICE OF ROBERT J. HUNT, LLC                            2
1905 South New Market Street, Ste 168
Carmel, IN 46032
Phone (317) 743-0614
Fax (317) 743-0615
Indianawagelaw.com
                 Case 1:20-cv-02573-TWP-TAB Document 1 Filed 10/03/20 Page 3 of 5 PageID #: 3




                                                  II. JURISDICTION AND VENUE

                          11.      This Court has jurisdiction over Todd’s claim under 28 U.S.C. §1331, as her

                 Equal Pay Act claims raise questions of Federal law under 29 U.S.C. § 206(d).

                          12.     This Court is the appropriate venue for this cause of action, as Todd resides and

                 works for Trader Joe’s in Marion County, Indiana.

                                                    III. EQUAL PAY ACT CLAIM

                          13.      Todd incorporates herein by reference paragraphs 1 through 12 above.

                          14.      Trader Joe’s is an “enterprise” as that term is defined by the Fair Labor Standards

                 Act, covered by the Equal Pay Act provisions of the Fair Labor Standards Act, at 29 U.S.C. §

                 206(d). See 29 U.S.C. § 203(s)(1). Further, Trader Joe’s is an “employer” as that term is

                 defined under the FLSA at 29 U.S.C. § 203(d).

                          15.      By paying Todd less than similarly situated male counterparts for equal and/or

                 substantially similar work, Trader Joe’s has discriminated against Todd in pay on the basis of

                 gender. This is a violation of the Equal Pay Act provisions of the Fair Labor Standards Act.

                          16.      Trader Joe’s failure to comply with the FLSA’s Equal Pay Act provisions is

                 willful and without justification, and subjects Trader Joe’s to a three year statute of limitations.

                          17.      Todd seeks all available damages, including unpaid wages, underpaid wages,

                 liquidated damages, injunctive relief, payment of reasonable attorney’s fees, costs and expenses,

                 and any and all other damages to which she may be entitled for Trader Joe’s violations of the

                 Equal Pay Act provisions of the Fair Labor Standards Act. Prospectively, Todd wants her hourly

                 rate of pay increased so that she is paid the same as male counterparts.




THE LAW OFFICE OF ROBERT J. HUNT, LLC                            3
1905 South New Market Street, Ste 168
Carmel, IN 46032
Phone (317) 743-0614
Fax (317) 743-0615
Indianawagelaw.com
                 Case 1:20-cv-02573-TWP-TAB Document 1 Filed 10/03/20 Page 4 of 5 PageID #: 4




                                                    IV. PRAYER FOR RELIEF

                          WHEREFORE, Plaintiff, Amy Todd, requests that the Court enter judgment in her favor

                 against Defendant, Trader Joe’s East Inc., and award to Plaintiff all available damages and

                 equitable relief, including, but not limited to, all back pay and benefits, all front pay and benefits,

                 unpaid or underpaid wages and benefits, liquidated damages, and payment of all her reasonable

                 attorney fees, costs and expenses, along with any other damages or relief necessary to remedy

                 Trader Joe’s violation of Amy Todd’s rights under the Equal Pay Act, 29 U.S.C. § 206(d),

                 together with any available pre-judgment interest, and any other relief which would be just and

                 proper in the premises.


                                                                THE LAW OFFICE OF ROBERT J. HUNT, LLC

                                                                By /s/Robert J. Hunt
                                                                Robert J. Hunt (#30686-49)
                                                                Robert F. Hunt(#7889-84)
                                                                1905 South New Market Street, Ste 168
                                                                Carmel, IN 46032
                                                                P: (317) 743-0614
                                                                F: (317) 743-0615
                                                                E: rob@indianawagelaw.com
                                                                   rfh@indianawagelaw.com

                                                 REQUEST FOR TRIAL BY JURY

                          The Plaintiff, Amy Todd, by counsel, requests a trial by jury on all issues which may be
                 tried to a jury.



                                                                THE LAW OFFICE OF ROBERT J. HUNT, LLC

                                                                By /s/Robert J. Hunt
                                                                Robert J. Hunt (#30686-49)
                                                                Robert F. Hunt(#7889-84)
                                                                1905 South New Market Street, Ste 168

THE LAW OFFICE OF ROBERT J. HUNT, LLC                           4
1905 South New Market Street, Ste 168
Carmel, IN 46032
Phone (317) 743-0614
Fax (317) 743-0615
Indianawagelaw.com
                 Case 1:20-cv-02573-TWP-TAB Document 1 Filed 10/03/20 Page 5 of 5 PageID #: 5




                                                    Carmel, IN 46032
                                                    P: (317) 743-0614
                                                    F: (317) 743-0615
                                                    E: rob@indianawagelaw.com
                                                       rfh@indianawagelaw.com




THE LAW OFFICE OF ROBERT J. HUNT, LLC               5
1905 South New Market Street, Ste 168
Carmel, IN 46032
Phone (317) 743-0614
Fax (317) 743-0615
Indianawagelaw.com
